HonorableH. W. Pittman
CouutyAuditor
FayetteCounty
LaGrange,Texas

Dear Sire                                 Opinion No. O-1460
                                          Rer Legalityof countyfurnishing
                                              legal blenks for civil busiaesr
                                              in JusticeCourt.

            Your requestfor our opinionon the above stated questionhas been
receivedby this department. Your letterreads ia part as follows:

            "CountyofficialsofFayetteCountyare oa salarybasis; precinct
officersam on fee basis: Citationsare issuedby Justioeof the Peaces
servedby Constable,juryfeeis collectedand paid to jurorsbythe Justioe;
'Justice
       and ConstaliLe
                    receivetheir fee from litigants,case is closed and
countyreceivesnotbingb

            "Is it legal and proper for the countyto furnishlegal blanks
f& civil businessinJusticeCourts?"

               Section1 of Article 3bY9b of the Revised CivilStatutesreads
 as'follomi "There.shallbeallow&to County Judges,Clerksof the District
 jnd County Courts,sheriffs,CountyTreasurers,TarAssessors and Collectors
‘8Iioh books, stationerg,includingblat& bail bonds and blank complaints,and
 officefurnitureas may be necessaryfor their offices,to be paid for on the
 order of the Comnissionars * Court out of the County Treasury;and suitable
"offices&all also bs providedby the Comnissioners*.Court    for said officers
 at the expenseof the county. And suoh books and stationaryasare necessary
 ia the performanceof their dutiesshall also bc furnishedJusticesofthe
 Peace by said Ccmomissioners' Court. Providedall purohases.hereia  mmt be
 made under the provisims of Article 1659, Revised Civil Statutesof Texas,
 1925."

             Article 2382, RevisedCivil Statutes,requiresthat each justice
shallkeep a civil docket in which he shallm&s the entriesthereinpresorib-
ed, and Article 1081, Qde of CriminalProcedure,providesthat each,Justioe
of the Feace shallkeep a book in which shall be enteredthe number and style
of each criminalaction in their respectivecourts,and the name of eaoh wit-
ness subpoenaed,attachedorrecognizod to testifytherrein,showingwhether
on the part of the State or the defendants. In additionto a civil dooket,
a justiceis requiredto keep such other dockets,books andrecords as may be
HonorableH. W. Pittman- Page 2 (o-1460)


requiredby law; also a fee book in *ioh shall be taxed all COStS accruing
in every suit caamencedbeforehim. He must retain offioialreoordb in his
officewhere they ere open to inspeotionby aqy interestedparty. See Texas
Juris.Vol. 26, po 799.

              Stationeryis definedby Websterto meen paper, pens,        inks,
qUill8,   blaak books, etc.

           The 0880 of HarrisCounz v.;lF,  37 S-W. pa 22, construing
Article2479, RevisedStatutesof I  , v c reads iap8.r-tas follas,

"Thereshall be allowedthe countyjudges,clerksof the districtand oouaty
Courts,sheriffsand countytreasurers,such books, stationery,including
blank bail bonds and blank complaints, and officefurniturea8 maybe neces-
sary for their offices,to be paid for oathe order of the Ccmmissi~ers'
Court,out of the countytreasury3and suitableoffioesshall also bs pro-
vided bythe Conrmissioners  Court for said officersat the expenseoftlm
county;and that such books and stationeryas are neoessaryin the perfow-
anos of their duties,shall also b8 furnishedJustioesof the Peace by said
Comxissioners' Court."

Held that such stationery,includingbailbondsaad blank complaint8as may be
necessary,includesprin ed blanksother than bail bonds and oomplaintblanks.


             Underthe languageof Article3899b, supra,we think it is clearly
the duty of the &missioners' Court to furnishJusticesoftie Psaos with such
books and stationeryas ar8 neoessaryin the performanceof their duties and
that theterm"booksand stationery"is broad enoughto includelegal blanks for
oivil businessin JusticsCourts. -Therefore, you are resp8otfullyadvisedthat
it is the opinionof this departmentthat it is legal and-properfor th8 county
to furnishlegal blanks for civil lmsinessin JusticeCourts.

               Trustingthat the foregoingfully ansmrs      your inquiry,we renain

                                                   Yourswry truly

                                               ATTOBTJEII GENERAL OF   TEXAS

AWr jmregw                                    By /a/ ArdellWilliams

APPROVEDOCT. 2, 1939                                    Ardell IVilli~&¶ls
/a/ GERALD C. MANN                                           Astistant
All'ORRSYGEXRRAL OFTRXAS

APPROVRD:OPINION COMMITTEE
         ByB W B- Chaincsn